Citation Nr: 1531871	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  94-31 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 8, 2003, for the assignment of a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Adam R. Hess, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran served under honorable conditions from February 1955 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  In April 2007, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a January 2009 Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion for Remand.  This case was remanded by the Board in January 2011 for additional development.

In November 2012, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In October 2014, the United States Court of Appeal for Veterans Claims issued a memorandum decision which vacated the Board's November 2012 decision and remanded the matter for readjudication consistent with the decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether December 1955 and August 1985 decision of the Board that denied service connection for schizophrenia should be revised or reversed on the grounds of clear and unmistakable, are the subject of a separate decision by the Board.


REMAND

In April 2015, the Veteran, through his attorney, submitted additional evidence specific to this claim, with a signed statement that he did not waive his right to AOJ review of the additional evidence he was submitting.  Therefore the claim must be remanded for the AOJ to consider that evidence in the first instance and the issuance of a supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Readjudicate the claim, with consideration of all evidence added to the record since the most recent supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

